Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-12 and 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 14-19, of US Patent No 11,182,945 in view of Rider et al. (Pub No. US 2017/0365231 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
11,182,945
Claim(s) 1
2
3
4
5
6
7
 8
9 


Instant Invention
Claim(s) 10
11
12
-
14
15
16
17
18
11,182,945
Claim(s) 10
11
12
-
14
15
16
17
18


Instant Invention
Claim(s) 19








11,182,945
Claim(s) 19












As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 11,182,945.  For example, each claim has similar steps such as “receiving a first input from a first device and a second input from a second device”, “preprocessing the first input and second input”, registering the points clouds and, after registration, the steps of “automatically detecting one or more features”, “deforming a template geometry”, “determining a texture”, “deforming a template control structure”, and “generating an animatable object”.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 1 of US Patent 11,182,945 is that the instant application claim 1 includes: “registering by means of a rigid or non-rigid registration the points clouds from the first and second inputs”.  Rider teaches the claimed features in paragraph [0086] where they refer to: “At block 630, photogrammetry module 600 may update an existing or previous area point cloud, if any, based on the determined area point cloud of block 630. For example, non-rigid registration may consolidate more than one point cloud(s) into one”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-rigid registration of the point clouds as taught by Rider with the claims of US Patent 11,182,945 in order to better handle any deformations in the shapes while registration is occurring.  For example, non-rigid registration is better able to handle point cloud registration in situations where the objects or shapes may have slight deformations between time when measurements of point clouds occur. 
As per independent claims 16 and 19 in the instant invention, these claims are obvious in view of the patented invention claims 16 and 19 of US Patent 11,182,945, for the same reasons as explained above in regards to claim 1 in the instant invention.


Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13, of US Patent No 11,182,945 in view of Rider in further view of Hutchinson et al. (Pub No. US 2019/0035131 A1).

As per claim 13 in the instant invention, the steps as laid out by this claim generally follow those in claim 13 of US Patent 11,182,945.  For example, each claim has similar elements such as “wherein a set of control elements of the template control structure corresponds to a subset of the one or more detected features” and “the template control structure including matching the subset of the one or more detected features to the set of control elements of the template control structure”.  
One difference between claim 13 of the instant application and claim 13 of US Patent 11,182,945 is that the instant application claim 13 further includes: “the template control structure corresponds to a subset of the one or more detected features including a bone based rig, a viseme set, or a blend shape”.
Hutchinson teaches this claimed feature in paragraph [0067] where they refer to “… Facial performances are not limited to blend shapes and may contain many deformation layers to capture all the intricacies of the face” and in paragraph [0082] where they refer to “The complex character rig module 106 can be configured to receive and maintain data defining a complex character rig for a digital virtual character … As previously described, these transforms are typically represented as skeletal joints or bones in a character rig.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the template control structure to include a bone-based rig or blend shape as taught by Hutchinson with the claims of US Patent 11,182,945 as modified by Rider.  Bone-based rigs are useful for a template control structure because they contain deformation joints to capture the complexities of various materials such as, for example, musculature, fat, and skin, or to maintain specific visual qualities of the shape or silhouette of a character (Hutchinson in [0082]).  Blend shapes are useful for a template control structure because they have many deformation layers to capture all the intricacies of the face (Hutchinson in [0067]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699